Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  A primary distinguishing of independent claims 1 and 12 from the prior art is that the material of the segregants is a magnetic alloy and serves to isolate magnetic grains.  The prior art of record all discloses non-magnetic materials between magnetic grains so as to isolate magnetic grains and this is intuitive and logical as a prime purpose of the segregant material is to magnetically isolate the magnetic grains from each other so that each magnetic grain has a separate independent switched state.  Utilizing magnetic segregant is counter-intuitive in that it would appear to increase the likelihood that the switched state of one grain could interact with the switched state of another grain in an undesired way.  Indeed, at paragraph 0032 – last 4 lines, it is stated as a positive that the use of the amorphous magnetic segregants can have the effect of increasing the effective size of the magnetic grains which would seem consistent with an increased probability that undesired interaction between grains could occur as increased effective grain size would mean decreased effective spacing between grains.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al (U.S. 11,011,203).  Chang discloses a magnetic recording medium for heat assisted magnetic recording (column 2 – lines 43 to 50), the medium comprising: a substrate 208; a heat sink layer 212 on the substrate; and a magnetic recording layer (figure 7) on the heat sink layer and comprising: a plurality of magnetic recording grains 710 configured for recording and comprising a first magnetic alloy; and a plurality of segregants 708 disposed to isolate the plurality of magnetic recording grains and comprising a second magnetic alloy, wherein a Curie temperature of the second magnetic alloy is higher than a Curie temperature of the first magnetic alloy (column 9 – lines 36 to 39.  The layer portions 708 can be considered segregants in that they segregate at least parts of the magnetic grains 710 from layer 726 as shown in figure 7.  The magnetic grains may be FePt (column 5 – line 37).  Segregants between magnetic grains may be materials such as C or BN (column 5 – lines 34 and 35).  Chang doesn’t use the term “slider” however figure 1 and the disclosure that the transducer head flies in close proximity above the surface of the magnetic media (column 3 – lines 1 to 3) are considered adequate to establish utilization of a flying head slider.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al.  Chang states that a Curie temperature of the second magnetic alloy is higher than a Curie temperature of the first magnetic alloy but does not establish how much higher.
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have a Curie temperature of the second magnetic alloy of Chang be higher than a Curie temperature of the first magnetic alloy of Chang by at least 200 Kelvin.  The motivation would have been: Chang states that the second magnetic alloy may be a coupled granular/continuous (CGC) alloy.  One of ordinary skill in the art would have recognized that this would reasonably encompass materials that would be fully expected to exhibit a Curie temperature 200 Kelvin higher than that of the first magnetic alloy.

Claims 6, 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al in view of Hirotsune et al (U.S. 2016/0118071).  Chang does not expressly disclose utilizing plural magnetic layers with different thicknesses.
Hirotsune discloses a heat assisted magnetic media 600 which includes plural magnetic layers with segregants (figure 6A for example) where the different magnetic layers may have different thicknesses (paragraph 0093).
It would have been obvious prior to the effective filing date of the claimed invention to one of ordinary skill in the art to have the magnetic layer of Chang take the form of multiple magnetic layers, each with segregants, with one of the magnetic layers having a greater thickness.  The motivation would have been: as evidenced by Hirotsune, such an arrangement was understood to be an advantageous form for the magnetic layer of a HAMR disk media to take and assist in achieving higher information densities. 

Allowable Subject Matter
Claims 3, 7, 8, 14, 18, and 19 would be allowable if not for the rejection(s) under 35 U.S.C. 112(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574. The examiner can normally be reached Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        September 10, 2022